



COURT OF APPEAL FOR ONTARIO

CITATION: Gray v. Rizzi, 2016 ONCA 290

DATE: 20160427

DOCKET: C59047

Sharpe, Brown and Miller JJ.A.

BETWEEN

Nadine Ellen Gray

Applicant (Appellant/

Respondent by way of cross-appeal)

and

Mario Rizzi

Respondent (Respondent/

Appellant by way of cross-appeal)

Cheryl Goldhart and Maneesha Mehra, for the appellant/ respondent
    by way of cross-appeal

Peter B. Cozzi, for the respondent/appellant by way of cross-appeal

Heard: December 18, 2015

On appeal from the order of Justice Lydia M. Olah of the Superior
    Court of Justice, dated June 10, 2014.

ENDORSEMENT

[1]

In our reasons released February 25, 2016, reported at 2016 ONCA 152, we
    directed that in the event the parties could not agree on the precise amounts
    of child and spousal support arrears that resulted from our decision, the
    parties should submit a brief joint submission setting out their respective
    calculations. We are disappointed that counsel failed to discuss their
    respective calculations with each other. Instead, the parties filed separate
    submissions that differed significantly in their calculation of arrears.

[2]

Having reviewed the parties submissions, we conclude that the
    calculations filed on behalf of Nadine came closer to reflecting the
    determinations made in our decision. Accordingly, we order that the Variation Order
    dated June 10, 2014, be varied as follows:

(i)

The total spousal
    support owed by the respondent, Mario Rizzi, from August 2002 until January 1,
    2012, amounts to $324,762.00, exclusive of interest;

(ii)

The total child support owed
    by the respondent, Mario Rizzi, from August 2002, until December 31, 2013,
    amounts to $212,600, exclusive of interest.

[3]

In her submissions, Nadine advised that she is prepared to give Mario
    credit for support payments and garnishments of $272,544.90. According to the
    chart accompanying her submissions, that amount includes payments made by Mario
    in 2014 and 2015. When limited to the period August, 2002 until December 31,
    2013, Nadines concession amounts to payments totalling $259,508.19.  Given
    that concession, we amend para. 67 of our reasons to read that from 2002 until
    the end of 2013, Mario made total support contributions of $259,508.19.

[4]

Consequently, as at December 31, 2013, the amount of spousal and child
    support due and owing by Mario to Nadine totaled $277,853.81, exclusive of
    interest.

Robert J. Sharpe J.A.

David Brown J.A.

B.W. Miller J.A.


